Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 was filed before the mailing date of the Non-final rejection on June 17, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The formal drawings filed on 4/19/2021 have been approved by the examiner.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. 	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,011,448. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent recite a first chip comprising a first integrated circuit, and a second chip comprising a second integrated circuit.  The first chip is adjacent to the second chip and an active side of the first and second chips is interconnected to a first side of a metallized redistribution structure, and wherein the metallized redistribution structure has a second side, opposite the first side, to receive a plurality of solder interconnects.  A dielectric material between an edge of the first chip and an edge of the second chip.  A layer of metallization on inactive side of both the first and second chips, opposite the metallized redistribution structure.  The layer of metallization spans the dielectric material.  A heat spreader over the inactive side of both the first and second chips and on the layer of metallization, wherein the heat spreader comprises predominantly silicon.
6. 	Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,011,448. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent recite a power supply and a system component comprising interconnect circuitry.  One or more integrated circuit packages coupled to the power supply through the system component, wherein at least one of the integrated circuit packages further comprises a package substrate interconnected to the system component by first solder features and to a first side of a metallized redistribution structure by second solder features.  A first chip comprising a first integrated circuit  and a second chip comprising a second integrated circuit,.  The first chip is adjacent to the second chip and an active side of the first and second chips is interconnected to a second side of the metallized redistribution structure opposite the first side.  A 
dielectric material between the first and second chips.  A layer of metallization on inactive side of both the first and second chips opposite the metallized redistribution structure.  The layer of metallization spans the dielectric material.  A heat spreader over the inactive side of both the first and second chips and on the layer of metallization, wherein the heat spreader comprises predominantly silicon.
7. 	Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,011,448. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent recite receiving an interposer with a metallized redistribution structure on a first side of the interposer.  Attaching an active side of at least a first IC chip and a second IC chip to a first side of the metallized redistribution structure.  Forming a dielectric material between the first IC chip and the second IC chip.  Forming a layer of metal over an inactive side of the first and second IC chips and over the dielectric material.  Bonding a heat spreader to the layer of metal and exposing a second side of the metallized redistribution structure by removing the interposer.  Forming interconnect features coupled to the second side of the metallized redistribution structure.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.
Conclusion
8. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov.
 	Application/Control Number: 17/158,234 Page 9 Art Unit: 2897 Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 








AC/June 17, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897